   Case 3:18-cv-00698-JM-NLS Document 60 Filed 08/20/19 PageID.237 Page 1 of 1




                         United States District Court
                            SOUTHERN DISTRICT OF CALIFORNIA


Mike Murphy on behalf of themself and
all other employees similarly situated;                     Civil Action No.   18cv00698-JM-NLS
Joshua Pittsley, on behalf of themself
and all other employees similarly situated
                                               Plaintiff,
                                       V.
City of El Cajon; Does 1 through 10,                         JUDGMENT IN A CIVIL CASE
inclusive


                                             Defendant.


Decision by Court. This action came to trial or hearing before the Court. The issues have been tried
or heard and a decision has been rendered.

IT IS HEREBY ORDERED AND ADJUDGED:
Judgment is hereby entered and the case is dismissed with prejudice in accordance with the Order
granting the Motion for Settlement Agreement. The Case is closed.




Date:          8/20/19                                        CLERK OF COURT
                                                              JOHN MORRILL, Clerk of Court
                                                              By: s/
                                                                                              , Deputy
